Order entered January 19, 2017




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-01168-CR

                           RICKY RAMON HUGHES, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 59th Judicial District Court
                                 Grayson County, Texas
                             Trial Court Cause No. 065922

                                          ORDER
       Before the Court is appellant’s January 17, 2017 unopposed second motion to extend

time to file appellant’s brief. Appellant’s motion is GRANTED. Appellant’s brief shall be filed

by February 14, 2017. We caution appellant that further requests for extension of time will be

disfavored.


                                                     /s/   LANA MYERS
                                                           JUSTICE